CULPEPPER, Judge.
This is a companion case to Alee Thibodeaux v. Sternberg, et al. 164 So.2d 606. These two cases were consolidated for purposes of trial and appeal and separate decisions are being rendered by us on this date.
In the present matter, the plaintiff, Southern Farm Bureau Casualty Insurance Company, was the workmen's compensation insurer, for Mr. Alee C. Thibodeaux’s employer, H. T. Wilkinson. The compensation insurer paid certain benefits for which it became subrogated under the provisions of LSA-R.S. 23:1101, to a claim against the party causing the accident. For the reason set out in our decision in said companion case we have found that the accident was caused solely by the negligence of defendant Sternberg’s truck driver.
For the reasons assigned, the judgment appealed herein is affirmed. All costs of this appeal are assessed against the defendant appellant.
Affirmed.